PER CURIAM:
Claimant has brought this claim for $89.31 or a lost wheel cover caused by high water on U.S. Route 60.
On March 16, 1996, at about 8 p.m., claimant was driving her 1995 Corsica westbound on U.S. Route 60 near the Chelyan Bridge. It was raining, and at the time there was a significant amount of road construction along this highway. This portion of Route 60 is a narrow, two-lane road with numerous curves and dips. Claimant stated that she was driving approximately thirty (30) miles per hour when she suddenly drove through high water that knocked off the right front wheel cover, or hubcap. She submitted an invoice indicated that a new wheel cover would cost $89.31. Claimant’s insurance deductibility is $250.
Claimant testified at the hearing that concrete barriers placed along the road during the construction had channeled water run-off from the above slopes onto the roadway, resulting in the high water. “High Water” signs were subsequently placed along the road.
While the State does not insure the safety of motorists on its highway, it does owe motorists a duty to exercise reasonable care and diligence in the maintenance of highways under all circumstances. Under this standard, a claimant can establish negligence by proving the respondent had either actual or constructive knowledge of a defect and failed to take corrective action within a reasonable time.
The Court finds that the respondent could have foreseen that flooding would result from the concrete barriers erected along the road during construction. Therefore, the Court finds that respondent had constructive notice of the propensity of water to flood Route 60 in the construction area.
Accordingly, the Court makes an award in the amount of the $89.31.
Award of $89.31.